Case: 12-10963   Date Filed: 02/04/2013   Page: 1 of 5




                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 12-10963
                        Non-Argument Calendar
                      ________________________

                        Agency No. A099-575-926




FREDRICH OLUSEGUN OSHUNRINDE,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                            (February 4, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.
                Case: 12-10963        Date Filed: 02/04/2013       Page: 2 of 5

PER CURIAM:

       Fredrich Olusegun Oshunrinde, through counsel, petitions for review of the

Board of Immigration Appeals’ (BIA) dismissal of his appeal from the

Immigration Judge’s (IJ) order of removal sustaining the charges of removability

pursuant to 8 U.S.C. § 1227(a)(1)(C)(i) and (a)(2)(A)(i), and denying his

adjustment of status application, 8 U.S.C. § 1255, his waiver of inadmissability

application, 8 U.S.C. § 1182(h), his request for voluntary departure, 8 U.S.C.

§ 1229c, and his motion for a continuance, 8 C.F.R. § 1003.29.1 In his petition,

Oshunrinde asserts he exhausted his administrative remedies with respect to these

requests. Further, Oshunrinde argues his Florida conviction for battery on a law

enforcement officer was not a crime involving moral turpitude per 8 U.S.C.

§ 1227(a)(2)(A)(i).

                                                I.

       We review our subject matter jurisdiction de novo. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We “may review a final

order of removal only if . . . the alien has exhausted all administrative remedies

available to the alien as of right.” 8 U.S.C. § 1252(d)(1). This exhaustion



       1
          We previously granted in part the Government’s motion to dismiss for lack of jurisdiction
to the extent Oshunrinde challenged his removability pursuant to 8 U.S.C. § 1227(a)(1)(C)(i).

                                                2
              Case: 12-10963     Date Filed: 02/04/2013    Page: 3 of 5

requirement divests our Court of jurisdiction to review a claim that was not

presented to the BIA, even when the BIA addressed the underlying issue sua

sponte. See Amaya-Artunduaga, 463 F.3d at 1250-51.

      Oshunrinde failed to exhaust his administrative remedies with respect to the

IJ’s denials of his adjustment of status application, his waiver of inadmissibility

application, his request for voluntary departure, and his motion for a continuance.

Oshunrinde’s counseled brief to the BIA focused solely on whether his Florida

conviction for battery on a law enforcement officer was a crime involving moral

turpitude and stated there were no other issues properly before the BIA.

Accordingly, we lack jurisdiction to entertain these claims for relief and thereby

grant the Government’s motion to dismiss the petition with respect to these claims.



                                          II.

      Oshunrinde contends his conviction for battery on a law enforcement officer

was not a crime involving moral turpitude per 8 U.S.C. § 1227(a)(2)(A)(i).

Oshunrinde notes that under 8 U.S.C. § 1182(a)(2)(A)(i), aliens convicted of

crimes involving moral turpitude are inadmissible.

      The IJ determined Oshunrinde’s Florida conviction for battery on a law

enforcement officer was a crime involving moral turpitude under 8 U.S.C.

                                          3
                  Case: 12-10963    Date Filed: 02/04/2013    Page: 4 of 5

§ 1227(a)(2)(A)(i). Although Oshunrinde disputed the IJ’s decision with respect

to this issue in his brief to the BIA, the BIA did not address whether Oshunrinde’s

Florida conviction was a crime involving moral turpitude, nor did it summarily

affirm the IJ’s decision. The BIA only determined Oshunrinde was removable

under 8 U.S.C. § 1227(a)(1)(C)(i) for having failed to maintain his nonimmigrant

status.

          When the BIA has not made findings of fact or has not applied the law to

those facts, the Supreme Court has instructed that “appellate courts should remand

to allow the [BIA] to make such determinations in the first instance.” Sanchez

Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1236 (11th Cir. 2007) (citation

omitted). This allows the agency to “bring its expertise to bear upon the matter,”

to “evaluate the evidence,” and to “make an initial determination,” which,

“through informed discussion and analysis, [can] help a court later determine

whether its decision exceeds the leeway that the law provides.” INS v. Ventura,

123 S. Ct. 353, 355–56 (2002).

          Here, the BIA must apply its expertise to clarify whether its failure to decide

whether Oshunrinde was removable for having committed a crime involving moral

turpitude will have any material, practical, or legal impact on his future ability to

reenter the United States. Because the BIA did not decide whether Oshunrinde’s

                                             4
              Case: 12-10963    Date Filed: 02/04/2013   Page: 5 of 5

Florida conviction for battery on a law enforcement officer was a crime involving

moral turpitude, we remand the case so that the BIA can address that issue, if

indeed there is a sound reason to reach the issue on remand.

      PETITION GRANTED IN PART, DISMISSED IN PART;

GOVERNMENT’S MOTION TO DISMISS GRANTED IN PART.




                                         5